
	

114 HCON 164 IH: Expressing the support for the passage of the Voting Rights Advancement Act of 2015.
U.S. House of Representatives
2016-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 164
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2016
			Mr. Veasey (for himself, Ms. Sewell of Alabama, Mrs. Watson Coleman, Ms. Clarke of New York, Mr. Ted Lieu of California, and Mr. Pocan) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the support for the passage of the Voting Rights Advancement Act of 2015.
	
	
 Whereas the right to vote, guaranteed by the 15th amendment to the Constitution, is one of the fundamental rights in which the United States political system is built, and for which many brave United States citizens fought, bled, and died to secure;
 Whereas the Voting Rights Act of 1965 prevents disenfranchisement of voters due to race, color, or language, and was instrumental in allowing millions of minority United States citizens to vote for the first time;
 Whereas the Voting Rights Act of 1965 provides extensive voter protections for the people of the United States including section 5, which required covered jurisdictions, those locales with a history of restricting the minority vote, to receive Federal approval before altering voting practices and procedures;
 Whereas the 2013 Supreme Court decision in Shelby County v. Holder effectively dismantled this key provision of the Voting Rights Act of 1965 by striking section 4(b), the coverage formula used to identify coverage jurisdictions;
 Whereas since this decision, a wave of voter suppression tactics have been enacted in 33 States that have implemented laws that make it difficult for traditionally disenfranchised communities to exercise their right to vote;
 Whereas these present conditions represent a voting crisis caused by voter suppression and intimidation tactics formerly remedied by the original Voting Rights Act of 1965;
 Whereas on several occasions since 1965 and most recently as of 2006, the United States Congress has recognized the need to amend, extend, and strengthen the Voting Rights Act of 1965 in a broad bipartisan fashion;
 Whereas Congress has the authority to create a new formula, based on current conditions, to determine which jurisdictions must submit to pre-clearance under section 5 of the Voting Rights Act of 1965; and
 Whereas Congress has the opportunity to create and pass such a formula in the proposed Voting Rights Advancement Act of 2015: Now, therefore, be it
	
 That Congress— (1)observes and recognizes the new crisis of voter suppression tactics that have been enacted by States and localities since the Shelby County v. Holder Supreme Court decision; and
 (2)urges congressional leadership to allow for an immediate vote on the Voting Rights Advancement Act of 2015.
			
